 

Exhibit 10.4

 

CONFIDENTIAL TREATMENT REQUESTED.  CONFIDENTIAL
 PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED
 AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

 

FIBERSTARS DEVELOPMENT AGREEMENT

 

This Fiberstars Development Agreement (this “Fiberstars Development Agreement”)
is being entered into by and between Advanced Lighting Technologies, Inc., an
Ohio corporation, with offices at 32000 Aurora Road, Solon, Ohio 44139 and its
Affiliates (“ADLT”) and Fiberstars, Inc., a California corporation, with offices
at 32000 Aurora Road, Solon, Ohio 44139 (“FIBERSTARS”).  Each of FIBERSTARS and
ADLT is a “Party” and are “Parties” to this Fiberstars Development Agreement.

 

RECITALS

 

WHEREAS:

 

(a)                                  The Parties have entered into that certain
Master Services Agreement (the “Master Services Agreement”) of even date
herewith which, among other things, contemplates that the Parties will enter
into several ancillary agreements, including this Fiberstars Development
Agreement; and

 

(b)                                 The Parties desire that FIBERSTARS provide
certain consulting and development services to ADLT pursuant to the terms and
conditions of this Fiberstars Development Agreement.  The initial development
services contemplated by this Agreement are for the Projects (as defined below)
including projects related to that certain **** technology, a *** lamp and a ***
lamp all as further defined and described in Attachment A, attached hereto.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, intending to be legally bound, the Parties hereto agree as follows:

 

1.              SCOPE.

 

This Fiberstars Development Agreement and all attachments hereto is being
entered into and is being made pursuant to that Master Services Agreement to
which this Fiberstars Development Agreement is attached as Exhibit D and is
incorporated therein by reference.  Collectively, the Master Services Agreement
and its attached Ancillary Documents (as defined therein), constitute the
Agreement.  This Fiberstars Development Agreement provides the terms and
conditions under which FIBERSTARS as the Supplying Party will perform certain
development Services and provide the Custom Deliverables hereunder to ADLT as
the Purchasing Party, as more fully described in this Fiberstars Development
Agreement.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

2.              DEFINITIONS.

 

Capitalized terms used but not otherwise defined in this Fiberstars Development
Agreement shall have the same meanings as provided in the Master Services
Agreement.  For the purposes of this Fiberstars Development Agreement,
FIBERSTARS, hereinafter shall be the Supplying Party and ADLT hereinafter shall
be the Purchasing Party.  Unless otherwise specified, references to Sections are
to Sections of this Fiberstars Development Agreement.  For purposes of this
Fiberstars Development Agreement, the following terms shall have the respective
meanings indicated below:

 

2.1.                  “Affiliates” is defined in Section 3.4 of the Master
Services Agreement.

 

2.2.                  “Agreement” is defined in Section 1 of the Master Services
Agreement.

 

2.3.                  “Ancillary Document(s)” is defined in Section 1 of the
Master Services Agreement.

 

2.4.                  “Background IP” is defined in Section 15.1 of the Master
Services Agreement.

 

2.5.                  “Change Order” is defined in Section 3.10 of the Master
Services Agreement.

 

2.6.                  “Commencement Date” is defined in Section 3.12 of the
Master Services Agreement.

 

2.7.                  “Confidential Information” is defined in Section 3.13 of
the Master Services Agreement.

 

2.8.                  “Custom Deliverable(s)” is defined in Section 3.15 of the
Master Services Agreement.

 

2.9.                  “Deliverable(s)” is defined in Section 3.16 of the Master
Services Agreement.

 

2.10.           “Developed IP” means, collectively, all Custom Deliverables,
together with all inventions, original works of authorship, artwork,
photographs, developments, concepts, know-how, improvements and trade secrets
which are made by FIBERSTARS (solely or jointly with others) within the scope of
and during the period in which FIBERSTARS provides Services to ADLT under this
Fiberstars Development Agreement.

 

2.11.           “Fiber Optic Lighting Applications” shall mean any lighting
applications involving remote source lighting and either (i) fiber optics, or
(ii) light pipes, or (iii) other light guides.

 

2.12.           “Fiberstars Development Term” is defined in Section 7.1.

 

2.13.           “Filing(s)” is defined in Section 5.5.

 

2.14.           “Intellectual Property Right(s)” is defined in Section 3.25 of
the Master Services Agreement.

 

2.15.           “IP Indemnitor” and “IP Indemnitee” is defined in Section 12.2
of the Master Services Agreement.

 

2

--------------------------------------------------------------------------------


 

2.16.           “Master Services Agreement” is defined in the recitals.

 

2.17.           “Non-Conformance” is defined in Section 3.6.

 

2.18.           “Periodic Payment(s)” are defined and set forth in Attachment B
to this Fiberstars Development Agreement.

 

2.19.           “Project(s)” is defined in the recitals and is further defined
and described in Attachment A to this Fiberstars Development Agreement.

 

2.20.           “Purchasing Party” is defined in Section 3.41 of the Master
Services Agreement.

 

2.21.           “Quarterly Notice” is the document delivered to FIBERSTARS in
substantially the form attached hereto as Attachment C at the beginning of each
calendar quarter after the Quarterly Review by ADLT (as made effective upon
signature by ADLT’s authorized representative), which shall provide, among other
things: (i) ADLT’s authorization to continue the Services and Custom
Deliverables hereunder as scheduled and described in one or more milestones for
the forthcoming calendar quarter; (ii) ADLT’s confirmation of the Periodic
Payments associated with the performance and delivery of the Services and Custom
Deliverables in the forthcoming calendar quarter pursuant to Section 4.1; or
(iii) in the alternative provide FIBERSTARS notice of termination or suspension
of the Services and Custom Deliverables pursuant to the Section 3.2 and the
other terms and conditions of this Fiberstars Development Agreement.

 

2.22.           “Quarterly Review” is defined in Section 3.2.

 

2.23.           “Services” notwithstanding the definition of Services found in
the Master Services Agreement, as used herein Services are defined in
Attachment A hereto.

 

2.24.           “Statement(s) of Work” or “SOW” is defined in Section 3.45 of
the Master Services Agreement.

 

2.25.           “Specification(s)” is defined in Section 3.44 of the Master
Services Agreement.

 

2.26.           “Supplying Party” is defined in Section 3.47 of the Master
Services Agreement.

 

2.27.           “Term” is defined in Section 21 of the Master Services
Agreement.

 

2.28.           “Termination by Non-Renewal” is defined in Section 7.3(c).

 

2.29.           “Termination for Convenience” is defined in Section 7.2.

 

2.30.           “Termination for Default” is defined in Section 22.2 of the
Master Services Agreement.

 

3

--------------------------------------------------------------------------------


 

3.              OBLIGATIONS OF FIBERSTARS.

 

3.1.                  Services and Deliverables.  During the Fiberstars
Development Term and subject to the terms and conditions of this Fiberstars
Development Agreement, FIBERSTARS will perform the Services described on the SOW
attached hereto as Attachment A (for the purposes of this Fiberstars Development
Agreement, the “Services”), and will provide to ADLT the related Custom
Deliverables in connection therewith, in accordance with the terms and
conditions of this Fiberstars Development Agreement.  The Services and the
related Custom Deliverables set forth on Attachment A shall be scheduled and
divided into monthly and quarterly milestones (as applicable) for the Projects
beginning on the Commencement Date and up through December 31, 2006.  All
Deliverables provided hereunder shall be considered Custom Deliverables under
the Agreement.  FIBERSTARS shall perform all Services hereunder and provide the
Custom Deliverables in compliance with the Specifications, as set forth and
mutually agreed under a SOW issued hereunder or as amended by a Change Order. 
Notwithstanding anything herein or in the Master Services Agreement to the
contrary, no Change Order issued under this Fiberstars Development Agreement,
other than termination pursuant to Section 3.2 hereof, shall be effective unless
executed by both Parties’ chief executive officers or by both Parties’
designated and authorized representatives.

 

3.2.                  Quarterly Reviews; Quarterly Notice to Continue, Suspend
or Terminate.  Not less than fifteen (15) days prior to the end of each calendar
quarter, the Parties shall meet together to review the results of the Services
and the Custom Deliverables delivered by FIBERSTARS over the course of such
calendar quarter (“Quarterly Review”).  Within five (5) business days after each
Quarterly Review, in addition to its other rights (including a Termination for
Convenience) ADLT  shall have the right to immediately terminate, suspend or
continue the Services and Custom Deliverables for the forthcoming calendar
quarter by providing FIBERSTARS notice in its Quarterly Notice which shall
explicitly indicate and provide, as applicable:

 

(a)                    ADLT’s termination of this FIBERSTARS Development
Agreement;

 

(b)                   ADLT’s notice of suspension of the Services and Custom
Deliverables which shall include a good faith estimate regarding the expected
date of recommencement; or

 

(c)                    ADTL’s authorization to continue the Services and Custom
Deliverables hereunder as scheduled and described for the forthcoming calendar
quarter and the corresponding Periodic Payments therewith.

 

In the case of an authorization to continue the Services and Custom Deliverables
(under Section 3.2(c)), the Parties may by mutual consent amend the Services,
Custom Deliverables, Periodic Payments, scheduled milestone dates, or any other
term hereunder by attaching a Change Order (executed pursuant to Section 3.1) to
the Quarterly Notice.

 

Upon receipt of Quarterly Notice providing for termination under Section 3.2(a),
FIBERSTARS shall immediately cease all Services and Custom Deliverables which
termination shall be considered a Termination for Convenience with all Periodic
Payment

 

4

--------------------------------------------------------------------------------


 

and amounts owed by ADLT treated as such under Section 7.3.  In case of a
suspension under Section 3.2(b), FIBERSTARS shall immediately cease all Services
and Custom Deliverables and ADLT shall immediately pay all Periodic Payments or
amounts owed to FIBERSTARS as if such suspension was a Termination for
Convenience under Section 7.3(b).

 

3.3.                  Facilities and Personnel.  FIBERSTARS shall furnish all of
the facilities, equipment and personnel needed for FIBERSTARS to perform the
Services.  To the extent that the Services and the Custom Deliverables require
an interface with ADLT Equipment or products then ADLT shall provide such
assistance and technical support, at ADLT’s own cost, as may be necessary to
facilitate and enable FIBERSTARS to perform the Services.

 

3.4.                  Project Management and Routine Progress Reports. 
FIBERSTARS will manage the Services to be performed hereunder.  ADLT will
provide assistance to FIBERSTARS on an as-needed basis and according to the
terms of this Fiberstars Development Agreement.  In addition to the Quarterly
Review, FIBERSTARS will conduct periodic joint status meetings with ADLT, which
meetings will cover the current status of the Services, indicate the progress of
the work being performed (including any Custom Deliverable in progress),
estimate the time required for completion of the applicable Services and Custom
Deliverables, and identify actual and anticipated problem areas, the impact
thereof on FIBERSTARS’ work effort, and the actions being taken and recommended
to be taken to remedy such problems.  On or before the tenth (10th) day of each
month during the Fiberstars Development Term, FIBERSTARS will also provide
monthly written progress reports on the work performed during the preceding
month, and the status of the Services.

 

3.5.                  Technical Input.  Questions, comments, or other technical
communication between ADLT and FIBERSTARS may be via facsimile, telephone,
e-mail, or mail, or such other mutually acceptable form of communication.  ADLT
shall designate a person to respond to information requests from FIBERSTARS, and
such person shall respond promptly to FIBERSTARS.

 

3.6.                  Delivery, Acceptance and Rejection.  FIBERSTARS shall
perform the Services and deliver to ADLT the Custom Deliverables on the
applicable milestone delivery dates scheduled on Attachment A in accordance with
the Specifications.  Within fifteen (15) days of ADLT’s receipt of the
applicable Custom Deliverables, FIBERSTARS shall provide a written report which
shall contain in reasonable detail FIBERSTARS’ evaluation of such Custom
Deliverable, including the status and results from any tests, inspections or
evaluations and/or any problems or other issues or concerns related to such
Custom Deliverable and the development thereof.  ADLT will have five (5)
business days upon receipt of FIBERSTARS’ report to reject the Custom
Deliverable by delivering to FIBERSTARS a written statement describing a failure
of the Custom Deliverable to comply in one or more material respects with the
Specifications (a “Non-Conformance”); if ADLT has not delivered its notice of
Non-Conformance to FIBERSTARS after the fifth (5th) business day of receipt of
FIBERSTARS’ report, ADLT will be deemed to have given its Acceptance to the
Custom Deliverable.  In case

 

5

--------------------------------------------------------------------------------


 

of rejection, upon receipt of ADLT’s notice of Non-Conformance, FIBERSTARS will
correct the specified Non-Conformance so that it conforms to the Specifications,
and redeliver the Custom Deliverable for Acceptance.  ADLT will provide
reasonable information, as requested by FIBERSTARS, to assist in correcting the
Non-Conformance.  Upon redelivery of the Custom Deliverable by FIBERSTARS, ADLT
will then have an additional fifteen (15) business days to determine whether the
resubmitted Custom Deliverable meets the Specifications or to reject such Custom
Deliverable, in accordance with the above described procedures.  All risk of
damage and loss in connection with a Custom Deliverable shall pass to ADLT upon
delivery of such Custom Deliverable to the address or location specified by
ADLT.

 

3.7.                  LIMITED WARRANTY.  EXCEPT AS OTHERWISE EXPLICITLY STATED
IN SECTION 6, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE MASTER SERVICES
AGREEMENT, THE SERVICES AND DEVELOPED IP PROVIDED BY FIBERSTARS HEREUNDER ARE
PROVIDED ON AN “AS IS” BASIS, WITHOUT WARRANTY.  FIBERSTARS DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTY OF
NON-INFRINGEMENT, AND THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE, REGARDING SUCH SERVICES AND DEVELOPED IP.

 

4.              FEES, EXPENSES, ACCOUNTING AND PAYMENTS.

 

4.1.                  Development Fees. As consideration for the Services and
Custom Deliverables to be provided by FIBERSTARS, ADLT shall pay to FIBERSTARS
the Periodic Payments and other amounts set forth on Attachment B, at the times
scheduled therein.  The Parties shall schedule the Periodic Payments and other
amounts set forth on Attachment B and the corresponding Services and Custom
Deliverables for the Projects into monthly and quarterly milestones so that the
total Periodic Payments and other amounts owed by ADLT in any applicable
calendar quarter do not exceed $***, unless otherwise stated in the applicable
Quarterly Notice for such calendar quarter, or as may be authorized in such
other written form as may be mutually agreed upon by the Parties.

 

4.2.                  Expenses.  Notwithstanding anything contrary in the Master
Services Agreement, the Parties may agree in writing to reimburse certain
expenses incurred by FIBERSTARS under this Fiberstars Development Agreement.

 

4.3.                  Payment. ADLT shall pay the Periodic Payments and other
amounts owed to FIBERSTARS under Sections 4.1 and 4.2 above pursuant to receipt
of an Invoice, except as otherwise specified on Attachment A.  Invoices shall be
submitted by FIBERSTARS upon delivery of the Custom Deliverable pursuant to the
applicable milestone dates set forth on Attachment B or as may otherwise agreed
by the Parties in writing.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

6

--------------------------------------------------------------------------------


 

4.4.                  Accounting.  Each of the Parties shall keep proper
documentation of all transactions, including payments and expenses related to
this Fiberstars Development Agreement and shall keep its books, records and
accounts in accordance with generally accepted accounting principles
consistently applied.

 

5.              OWNERSHIP, LICENSES AND ASSIGNMENT.

 

5.1.                  Ownership of Developed IP.  All Developed IP belongs
exclusively to ADLT, and is owned exclusively by ADLT.  All Custom Deliverables
and Developed IP made

 

5.2.                  hereunder are “works made for hire” (to the greatest
extent permitted by applicable law) belonging to ADLT.  FIBERSTARS shall have no
right, title or interest in or to any of the Custom Deliverables or Developed IP
except as expressly set forth in this Fiberstars Development Agreement and in
the Cross License Agreement of even date herewith.

 

5.3.                  License to Developed IP.  ADLT acknowledges that pursuant
to that certain Cross License Agreement of even date herewith executed between
the Parties as a part of the Agreement, ADLT have granted to the FIBERSTARS
certain rights and licenses to the Developed IP.

 

5.4.                  Assignment and Further Assurances.  FIBERSTARS hereby
assigns to ADLT all worldwide right, title and interest that FIBERSTARS may have
or acquire in the Custom Deliverables and the Developed IP, subject to
FIBERSTARS’ and/or its licensors’ ownership of the Background IP set forth in
Section 5.4 below.  Subject to the terms and conditions of this Fiberstars
Development Agreement, FIBERSTARS shall use commercially reasonable efforts to
take such actions as ADLT may reasonably request required to vest ADLT with
ownership rights in the Custom Deliverables and the Developed IP, including
without limitation ensuring that any Subcontractors employed by FIBERSTARS in
connection with this Agreement, take such actions as may be required to vest
ADLT with such ownership.  ADLT will pay all reasonable costs associated
therewith.

 

5.5.                  Ownership of Background IP.  Notwithstanding any other
provision in this Fiberstars Development Agreement, ADLT and Fiberstars agree
that all Background IP is owned exclusively by FIBERSTARS, subject to the
license expressly granted to ADLT in the Cross License Agreement.

 

5.6.                  Patent Filings.  The Parties shall cooperate with each
other in all Filings.  “Filing” means the submission of any documentation,
application, filing, registration or the like required to perfect or, with
respect to copyright registrations, to enforce, the ADLT’s interest in the
Developed IP under statutory Intellectual Property Rights protection mechanisms,
including, without limitation, any communication with any patent or

 

7

--------------------------------------------------------------------------------


 

copyright office or other governmental entities with respect thereto.  ADLT
shall bear all expenses with respect to all Filings.

 

6.              NON-INFRINGEMENT OF THIRD PARTY IP.

 

6.1.                  Limited Warranty of Non-Infringement.  In addition to
FIBERSTARS’ representations and warranties as a Supplying Party under the Master
Services Agreement, FIBERSTARS represents and warrants that to the best of its
knowledge none of the Services, Custom Deliverables, Developed IP or Background
IP provided under this Fiberstars Development Agreement do or will at any time
infringe upon any of the Intellectual Property Rights or other proprietary
rights of any third party.

 

6.2.                  Limited Indemnity for Infringement.  In addition to its
other obligations to indemnify the IP Indemnitee under the Master Services
Agreement, FIBERSTARS shall, at its sole cost, indemnify, hold harmless and
defend ADLT (with counsel reasonably approved by ADLT), and its affiliates,
shareholders, directors, officers, employees and agents from and against any
loss, cost, liability or claim by any third party (including without limitation
court costs and reasonable fees of attorneys and other professionals) arising
out of or related to the breach of the foregoing representation and warranty. 
FIBERSTARS’ obligations under this Section 6.2 are contingent upon (a) ADLT
giving prompt written notice to FIBERSTARS of any such claim, (b) ADLT allowing
FIBERSTARS to control the defense and any related settlement, and (c) ADLT
furnishing FIBERSTARS with all necessary information and reasonable assistance
in the defense of any such claim.

 

6.3.                  Exclusions.  FIBERSTARS shall not be obligated to
indemnify ADLT under this Section 6.2 to the extent that such third party claim
results from: (i) FIBERSTARS’ compliance with designs or Specifications provided
and approved in writing by ADLT; (ii) use by ADLT of the Custom Deliverables in
combination with other products not supplied by or designated by FIBERSTARS to
the extent that such claim would not have occurred but for such combination; or
(iii) ADLT’s modifications of the Custom Deliverables made without the express
authorization of FIBERSTARS; but, only to the extent that such claim would have
been avoided but for such modifications.

 

7.              TERM AND TERMINATION.

 

7.1.                  Term.  The term of this Fiberstars Development Agreement
(“Fiberstars Development Term”) shall be for the Term as defined in the Master
Services Agreement and shall be automatically renewed as set forth therein as
part of the Agreement, except as may be terminated by the Parties according to
their rights under the Agreement, including this Fiberstars Development
Agreement, the Master Services Agreement and the ADLT Development Agreement.

 

7.2.                  Termination for Convenience.  Notwithstanding anything
herein or in the Master Services Agreement to the contrary, in addition to its
other rights (including its rights under Section 3.2), ADLT shall have the right
to specifically terminate this Fiberstars

 

8

--------------------------------------------------------------------------------


 

Development Agreement for convenience upon ninety (90) days’ prior written
notice of termination (“Termination for Convenience”).

 

7.3.                  Consequences of Termination.  Notwithstanding anything
herein or in the Master Services Agreement to the contrary, upon a termination
of this Fiberstars Development Agreement, ADLT shall be obligated to pay
FIBERSTARS:

 

(a)                    In the case of termination due to a material breach by
FIBERSTARS of this Fiberstars Development Agreement or Termination for Default
of the Agreement (for FIBERSTARS’s default), the lesser of (a) an amount equal
to the total percentage of the Services and Custom Deliverables completed
hereunder multiplied by the aggregate fees to be paid by ADLT as set forth on
Attachment B, less amounts previously paid by ADLT, or (b) an amount equal to
the number of hours worked by FIBERSTARS hereunder multiplied by FIBERSTARS’
standard hourly rate, as set forth in Attachment B or as mutually agreed in
writing between the Parties;

 

(b)                   In case of termination by Termination for Convenience by
ADLT of this Fiberstars Development Agreement, ADLT shall pay to Fiberstars the
greater of (a) an amount equal to the total percentage of the Services and
Custom Deliverables completed hereunder multiplied by the aggregate fees to be
paid by ADLT as set forth in Attachment B, less amounts previously paid by ADLT,
or (b) an amount equal to the number of hours worked by FIBERSTARS hereunder
multiplied by FIBERSTAR’s standard hourly rate, as set forth in Attachment B, or
as mutually agreed in writing between the Parties; or

 

(c)                    In case of a termination by way of notice of non-renewal,
all Periodic Payments owed to FIBERSTARS prior to the effective date of such
termination (“Termination by Non-Renewal”).

 

In case of a Termination for Convenience or for Termination by Non-Renewal, ADLT
also shall be liable to FIBERSTARS for all materials and reasonable
out-of-pocket expenses procured or incurred by FIBERSTARS (if not covered under
the Periodic Payments) in order to fulfill its obligations under this Fiberstars
Development Agreement prior to the effective date of termination; provided,
however, FIBERSTARS shall use commercially reasonable efforts to mitigate any
further expenses chargeable to ADLT under this FIBERSTARS Development Agreement
and, with respect to any termination pursuant to Section 3.2 hereof, ADLT shall
not be liable for such costs and expenses in excess of US$***.  Notwithstanding
anything herein or in the Agreement to the contrary, upon a Termination for
Convenience by ADLT of this Fiberstars Development Agreement, FIBERSTARS shall
have the right to immediately terminate the ADLT Development Agreement, without
penalty or prejudice; all amounts owed by

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

9

--------------------------------------------------------------------------------


 

FIBERSTARS under the ADLT Development Agreement shall be treated under
Section 7.3 of the ADLT Development Agreement as if such termination was a
Termination for Convenience as defined under the ADLT Development Agreement.

 

7.4.                  Obligations upon Termination.  Upon any termination of
this Fiberstars Development Agreement, including by Termination for Convenience,
the provisions of Sections 2, 3.7, 5, 6, 7.3 and 7.4 shall remain in full force
and effect.  Upon expiration or termination of this Fiberstars Development
Agreement, each Party will immediately discontinue use of the other Party’s
Confidential Information provided to it hereunder.  Promptly thereafter, but in
any event not to exceed ten (10) days, each Party will destroy or deliver to the
other Party all copies of materials containing such Confidential Information and
certify such destruction or return in writing.  In addition, FIBERSTARS shall
promptly deliver
to ADLT all Custom Deliverables (as then-completed) and Developed IP then in
FIBERSTARS’ possession, together with copies of the associated Background IP.

 

8.              GENERAL PROVISIONS.

 

Made a part of, and incorporated by reference to this Fiberstars Development
Agreement is the attached Attachments A, B and C.  This Fiberstars Development
Agreement and the Orders issued hereunder shall be governed by the Master
Services Agreement, including such provisions covering confidentiality,
assignment, governing law, headings, waiver, approval, amendment and other
provisions.  Unless otherwise specified hereunder, the terms of the Master
Services Agreement shall take precedence and control.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Fiberstars Development
Agreement to be executed and delivered and have affixed their corporate seals
under the hand of their duly authorized representative for that purpose.

 

FIBERSTARS, INC.

ADVANCED LIGHTING
TECHNOLOGIES, INC.

 

 

By:

/s/ John M. Davenport

 

By:

/s/ Wayne Vespoli

 

[signature]

[signature]

 

 

Name:

  John M. Davenport

 

Name:

  Wayne Vespoli

 

Title:

    CEO

 

Title:

    EVP

 

Date:

     September 19, 2005

 

Date:

     September 19, 2005

 

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A

STATEMENT OF WORK

This is Attachment A to the Fiberstars Development Agreement.  Capitalized terms
used but not defined in this attachment have the same meanings as provided in
the Agreement.  Subject to the terms and conditions of the Fiberstars
Development Agreement, the Services and Custom Deliverables to be performed for
and provided to ADLT by Fiberstars shall include the following:

 

 

Project # 1:  *** Lamps

 

***

 

<<The rest of this page left intentionally blank>>

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

11

--------------------------------------------------------------------------------


 

Project #2  *** Lighting

 

***

 

 

Project #3  *** Lamp

 

***

 

 

Project #4  *** lamp

 

***

 

(The rest of this page left blank intentionally)

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

12

--------------------------------------------------------------------------------


 

Project #5  Increased *** efficiency

 

***

(The rest of this page intentionally left blank)

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT B TO FIBERSTARS DEVELOPMENT AGREEMENT

 

MILESTONES AND DEVELOPMENT FEES

 

 

***

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

14

--------------------------------------------------------------------------------


 

ATTACHMENT C TO FIBERSTARS DEVELOPMENT AGREEMENT

 

QUARTERLY NOTICE

 

This Quarterly Notice is being issued by Advanced Lighting Technologies, Inc, an
Ohio corporation (“ADLT”) pursuant to the Quarterly Review as set forth in
Section 3.2 of that certain FIBERSTARS Development Agreement entered into by and
between Fiberstars, Inc. (“FIBERSTARS”) and Advanced Lighting Technologies, Inc.
and its Affiliates (“FIBERSTARS Development Agreement”).  Capitalized terms used
but not defined in this attachment have the same meanings as provided in the
FIBERSTARS Development Agreement.

 

Check the following paragraph that applies

 

o            ADLT hereby consents to the performance and delivery of the
Services and Custom Deliverables related to the milestones as set forth on
Attachment A and the amounts and fees related thereto including such Periodic
Payments stated on Attachment B of the FIBERSTARS Development Agreement or as
may otherwise be agreed to the Parties in writing, for the calendar quarter
beginning on                  1, 200  and ending on            [31,] 2005.

 

o            ADLT hereby provides written notice of suspension of the
performance and delivery of the Services and Custom Deliverables related to the
milestones as set forth on Attachment A and the amounts and fees related thereto
including such Periodic Payments stated on Attachment B of the FIBERSTARS
Development Agreement.

 

o            ADLT hereby provides written notice of termination of the
FIBERSTARS  Development Agreement.

 

 

ADLT has caused this Quarterly Notice to be executed and delivered and have
affixed its corporate seal under the hand of its duly authorized representative
for that purpose.

 

 

ADLT, INC.

 

 

 

By:

 

 

 

[signature]

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

15

--------------------------------------------------------------------------------